DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2008/0303078 A1 to Takahashi teaches 
a method (e.g. FIG. 15 to FIG. 19C) of manufacturing an integrated circuit device, the method comprising:
forming (FIG. 16A) a trench (filled with 38, ¶ [0009],[0011]) in a substrate (30 including 39 and 40, ¶ [0011]);
forming (FIG. 16A) a device isolation layer (38, ¶ [0009],[0011]) filling the trench;
forming (FIG. 16B) an insulation pattern (41, 42, 43, ¶ [0012]) on the device isolation layer (38) so as to cover a first portion (31) of a top surface of the device isolation layer;

forming (e.g. FIG. 18B) a buried pattern (46, ¶ [0020]-[0031] eventually becoming FIG. 19C pattern 100) (partially) filling the undercut area; and
wherein forming the insulation pattern (41, 42, 43) includes forming a first insulation layer (41) contacting the device isolation layer (38) and forming a second insulation layer (42) on top of the first insulation layer; and
wherein the undercut area (see Examiner-annotated figure below) is undercut with respect the second insulation layer (42), as discussed previously.

    PNG
    media_image1.png
    574
    799
    media_image1.png
    Greyscale


et al. teaches (e.g. FIG. 7A, 7B, 7C) forming an interlayer insulating film (56, column 5 lines 51-60) covering a device isolation layer (12) and a memory cell region, boundary region, and peripheral circuit region (FIG. 7A), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2009/0102010 A1 to Ema et al. teaches (e.g. FIG. 1F) wherein an undercut area (see Examiner-annotated figure below) is undercut with respect to both a first insulating layer (8) and a second insulating layer (RP13, ¶ [0067],[0068]):

    PNG
    media_image2.png
    419
    662
    media_image2.png
    Greyscale


However, prior art fails to reasonably teach or suggest additionally wherein the buried pattern is disposed below both the first insulation layer and the second insulation layer, and a top-most surface of the buried pattern is disposed below the second insulation layer, together with all of the other limitations of claim 1 as claimed.  Claims 2-7 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Prior art generally teaches forming a memory area, peripheral area, and boundary area with a shallow trench isolation (STI) or the like wherein the boundary area includes a buried pattern, e.g. Takahashi and Yamada as discussed above.  However, prior art fails to reasonably teach or suggest in sufficient detail the method of claim 8 as claimed.  Claims 9-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 8.
Additionally, although prior art e.g. Yamada teaches a method (FIG. 15 to FIG. 19C) of manufacturing an integrated circuit device, the method comprising: 
providing a substrate (30 including 39 and 40, ¶ [0011]) having a cell array region (31) including a cell active region (34), a peripheral circuit region (32) including a peripheral circuit active region (36) separated from cell array region along a direction parallel to (as shown in FIG. 15) an upper surface of the substrate, and an interface region (dashed line) including a device isolation layer (38) defining a portion of the cell active region and a portion of the peripheral circuit active region and positioned between the cell army region and the peripheral circuit region;
forming an insulation pattern (41, 42, 43, ¶ [0012]) extending from the cell array region to an upper portion of the device isolation layer (38) so as to cover an upper surface of the cell active region (34) and at least a portion of the device isolation layer (38);
forming (FIG. 16C to FIG. 17C) an undercut area (see Examiner-annotated figure with claim 1 above) under the insulation pattern by removing a portion of the device isolation layer in the interface region;
forming (e.g. FIG. 18B) a buried pattern (46, ¶ [0020]-[0031] eventually becoming FIG. 19C pattern 100) partially filling the undercut area, as discussed previously.  
Prior art, e.g. Ogawa teaches (e.g. FIG. 7A, 7B, 7C) forming an interlayer insulating film (56, column 5 lines 51-60) covering a device isolation layer (12) and a memory cell region, boundary region, and peripheral circuit region (FIG. 7A), as discussed above, and Yamada teaches (e.g. FIG. 17) forming an undercut (see Examiner-annotated figure above) and teaches (e.g. FIG. 19) a buried pattern (12, ¶ 
However, prior art fails to reasonably teach or suggest together wherein the forming of the buried pattern comprises forming a buried mask layer that fills the undercut area and extends into the interface region so as to cover the insulation pattern and the device isolation layer, wherein the buried mask layer has a hole exposing an upper surface of the peripheral circuit active region, forming a compound semiconductor layer covering the peripheral circuit active region exposed through the hole of the buried mask layer and isotropically etching the buried mask layer such that only a portion of the buried mask layer filling the undercut area remains, together with all of the other limitations of claim 14 as claimed.  Claims 15-19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891